UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1756


REGINA LEWIS,

                    Plaintiff - Appellant,

             and

TRAVIS MCNICHOLS; LEONARD LEE; TONYA FOX; DAMEON TRENT,

                    Plaintiffs,

             v.

DOLLAR TREE CORPORATE HEADQUARTERS; BALTIMORE COUNTY;
BALTIMORE COUNTY POLICE DEPARTMENT; CATHERINE PUGH; CHIEF
TERRANCE SHERIDANIN; MAJOR ANDRE DAVIS; MAJOR DENNIS BELP;
MAJOR DANIEL KALISZAK; MAJOR JAY LANDSMAN; MAJOR JOHN
MCGANN; MAJOR JAMES MONAHAN; MAJOR GORDON SKINNER;
MAJOR WOODLAND WILSON; COLONEL DAVID FOLBERAUER;
COLONEL ALEXANDER JONES; COLONEL ROBERT MCMCULLOUGH;
COLONEL STEVE HIABACH; OFFICER SANDS; OFFICER WAUGH;
OFFICER JOHN DOE; OFFICER JANE DOE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-01473-RDB)


Submitted: November 21, 2019                              Decided: December 11, 2019


Before DIAZ, FLOYD, and QUATTLEBAUM, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Regina Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Regina Lewis appeals the district court’s orders dismissing her 42 U.S.C. § 1983

(2012) complaint for lack of standing and denying her motion to reopen. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Lewis v. Dollar Tree Corp. Headquarters, No. 1:19-cv-01473-RDB (D.

Md. June 14, 2019; July 8, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3